Opinion filed June 17, 2021




                                       In The


        Eleventh Court of Appeals
                                    ___________

                              No. 11-21-00055-CV
                                    ___________

                    ZANE DABNEY HENRY, Appellant
                                          V.
   TERESA HENRY, ADMINISTRATRIX OF THE ESTATE OF
              TIMOTHY HENRY, Appellee


                    On Appeal from the County Court at Law
                              Brown County, Texas
                        Trial Court Cause No. P2000041


                      MEMORANDUM OPINION
      Appellant has filed in this court a motion to dismiss this appeal. In the motion,
Appellant states that the parties have executed a settlement agreement that resolves
all of the issues presented in this appeal. Appellant therefore requests that his appeal
be dismissed. See TEX. R. APP. P. 42.1(a). Appellant has certified that Appellee
agrees with the motion to dismiss. Accordingly, we dismiss this appeal pursuant to
the motion.
      The motion to dismiss is granted, and the appeal is dismissed.


                                                   PER CURIAM


June 17, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                        2